  4:18-cr-03140-RGK-CRZ Doc # 164 Filed: 04/15/21 Page 1 of 1 - Page ID # 806




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                4:18CR3140

        vs.
                                                                  ORDER
EDWARD R. HANSEN,

                      Defendant.


       IT IS ORDERED that:

       (1)    The defendant’s unopposed motion to extend self surrender date (Filing 163)
is granted.

       (2)   The defendant’s commitment date to the Federal Bureau of Prisons is hereby
continued to April 27, 2021, at or before 2:00 p.m.

       (3)   Copies of this memorandum and order shall be provided to counsel of record,
the Probation Office, and the United States Marshal. The United States Marshal shall
provide the Bureau of Prisons with a copy of this memorandum and order.

       (4)    If the Bureau of Prisons selects a different self-surrender date than the one
ordered in paragraph 2 above, the Bureau of Prisons shall not select a date any earlier than
April 27, 2021. And, the United States Marshals Service shall notify the defendant, counsel
of record, and the Probation Office of the new date selected by the Bureau of Prisons.

       Dated this 15th day of April, 2021.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge
